DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)–(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement submitted on 5/22/20 has been considered by the examiner (see attached PTO-1449 form).

Drawings
The drawings are objected to because Figures 1-5 only contain numerical labels which makes it hard to understand the invention since it is not clear what the components represent.  The examiner suggests adding alphanumerical labels to make it easier to understand the Figures where blocks are used. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Response to Arguments
Applicant’s election of claims 1-6 in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election made in the reply filed on 12/15/2021 was treated as without traverse.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 20190340534) in view of Beran (US 20190102684).
Regarding claim 1, McMahan teaches a method, (Fig. 3) comprising: 
receiving, from a first data endpoint (Fig. 3, client computing device) of a radio access network, a representation of a local model of the first data endpoint of the radio access network (Fig. 3, step 306; [0080] “At (304), method (300) can include providing, by the client device, the local model to a server, and at (306), method (300) can include receiving, by the server, the local model.”); 
determining common models (global model) for endpoints of the radio access network; ([0081] At (308), method (300) can include determining, by the server, a global model based at least in part on the received local model. For instance, the global model can be determined based at least in part on a plurality of local models provided by a plurality of client devices); and 
selecting, based on the representation of the local model of the first data endpoint, one of said multiple common models for the first data endpoint; transmitting the selected common model to the first data endpoint, any other data endpoint or any other external system ([0083] “At (310), method (300) can include providing the global model to each client device, and at (312), method (300) can include receiving the global model”).  The examiner notes that since the limitation “models” is not explicitly defined as more than one, under BRI, models can be interpreted as one model.  However, for compact prosecution purpose, Beran is added to show the narrow interpretation of models as more than one model.
McMahan does not explicitly teach “determining multiple common models for endpoints of the radio access network, selecting, based on the representation of the local model of the first data endpoint, one of said multiple common models for the first data endpoint, and transmitting the selected common model”.  
In an analogous art, Beran teaches “determining multiple common models (Global models 130a-p stored and accessible at back-end server 140) for endpoints (100a, 100b, 100c), selecting, based on the representation of the local model of the first data endpoint, one of said multiple common models for the first data endpoint (derivative of a global AI model that is focused on a specific group of users), and transmitting the selected common model” (See Fig. 7, “[0121] One or more global AI models 130a-p may be generated, each of which is associated with a corresponding group of users. [0123] Though the global AI′ model 130′ is shown stored at each of the companions 100a-n, it is understood that various global AI′ models may be stored at the companion. For instance, instead of or in addition to model global AI′ model 130′, a derivative of a global AI model that is focused on a specific group of users (e.g., fit a specific demographic profile) may be stored at a companion, whereas the full version of that global AI model is stored at back-end server 140.”).  Therefore, it would McMahan’s teaching of one single global/common models with a plurality of global/common models so that the plurality of global models  can be more tailored and thus more useful to specific endpoints.

Regarding claim 2, the combination of McMahan and Beran teaches a method according to claim 1, further comprising: determining the selected common model based at least partially on the local model of the first data endpoint (Beran [0123] “Though the global AI′ model 130′ is shown stored at each of the companions 100a-n, it is understood that various global AI′ models may be stored at the companion. For instance, instead of or in addition to model global AI′ model 130′, a derivative of a global AI model that is focused on a specific group of users (e.g., fit a specific demographic profile) may be stored at a companion, whereas the full version of that global AI model is stored at back-end server 140.”) 

Regarding claim 5, the combination of McMahan and Beran teaches a method according to claim 1, further comprising: determining a number of common models M; determining representations of local models of N data endpoints; and grouping said N data endpoints for said M common models so that each of said N data endpoints is associated with one of said M common models (See Fig. 7, “[0121] One or more global AI models 130a-p may be generated, each of which is associated with a corresponding group of users. [0123] Though the global AI′ model 130′ is shown stored at each of the companions 100a-n, it is understood that various global AI′ models may be stored at the companion. For instance, instead of or in addition to model global AI′ model 130′, a derivative of a global AI model that is focused on a specific group of users (e.g., fit a specific demographic profile) may be stored at a companion, whereas the full version of that global AI model is stored at back-end server 140.”)   

Regarding claim 6, the combination of McMahan and Beran teaches a method according to claim 1, wherein the representation of the local model of the first data endpoint comprises information about changed parameters compared to a previous local model of the first data endpoint, and the selected common model is determined based on the changed parameters ([0137] “That personality as implemented through a corresponding local AI model, may provide a base AI model from which additional features are included (in an updated local AI model) thereby further shaping the personality to reflect the first user”). 


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 20190340534) in view of Beran (US 20190102684) further in view of Szeto (US 20180018590).

Regarding claim 3, the combination of McMahan and Beran teaches a method according to claim 2, further comprising: determining a representation of a local model of a second data endpoint of the radio access network (Beran Fig. 7); 
Howver, McMahan and Beran do not teach determining that the local model of the first data endpoint is similar compared to the local model of the second data endpoint; and grouping the first and the second data endpoints to a group, wherein the Szeto teaches comparing first and second data points and grouping similar data points ([0038] In other embodiments, for unsupervised learning, a dataset is fed into a machine learning system, and the machine learning system analyses the data based upon clustering of data points. In this type of analysis, the underlying structure or distribution of the data is used to generate a model reflecting the distribution or structure of the data. This type of analysis is frequently used to detect similarities).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate’ s Szeto’s teaching of clustering to McMahan’s first and second models so that the two similar models can be group into one common group.

Regarding claim 4, the combination of McMahan, Beran and Setzo teaches a method according to claim 3, further comprising: Setzo further teaches that in determining the similarity in the clustering method, other factors in calculating the similarity score is average value ([0104] At operation 560, the modeling engine calculates a model similarity score as a function of the proxy model parameters and actual model parameters. As discussed above, the parameters can be compared pairwise considering that each model is built from the same implementation of the machine learning algorithm and considering that the proxy data has similar features as the private data. In addition to using the proxy and actual model parameters, the modeling engine can also use other factors available in calculating the similarity score. Example additional factors can include accuracies of the model.. distributions of the pairwise comparisons (e.g., average value, distributions about zero, etc.).).  Therefore, combining Setzo’s teaching of clustering to McMahan’s two models 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dung  Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646